— In an action for divorce, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Widlitz, J.), dated October 31, 1985, as, upon granting the plaintiff wife’s motion for pendente lite relief, directed him to pay pendente lite maintenance in the amount of $250 per week and arrears of maintenance in the sum of $2,500.
Order affirmed insofar as appealed from, with costs.
Special Term’s pendente lite maintenance award was not an abuse of discretion (see, Schwartz v Schwartz, 59 AD2d 905). Lazer, J. P., Bracken, Lawrence and Kooper, JJ., concur.